Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 1 of 9




                                               DW




                                     +6%(.&/5&/5&3&%0/%0$,&5
                                     %"5&+VOF 
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 2 of 9
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 3 of 9
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 4 of 9
          Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 5 of 9



        If Defendants pay by certified check, a copy of each check shall also be mailed to the

following address: U.S. Department of Labor, Wage and Hour Division, Manchester District

Office, 1155 Elm Street, 5th Floor, Suite 501, Manchester, NH 03101.

       On or before ten (10) days from the entry of this judgment, Defendants shall deliver jointly

and severally to the United States Department of Labor at the Boston District Office of the Wage

and Hour Division at the Boston, MA address set forth above, a statement showing the following:

employers’ Federal ID number(s), the name of each employee listed in Exhibit A, and each

employee’s current address and social security number (to the extent known by Defendants).

       When recovered wages and/or liquidated damages have not been claimed by an employee

within three (3) years, because of inability to locate the employee or because of the employee’s

refusal to accept such sums, Plaintiff shall deposit the wages and/or liquidated damages into the

United States Treasury as miscellaneous receipts pursuant to 29 U.S.C. § 216(c).

       Defendants shall not, under any circumstances, solicit repayment of any amount paid to

any employee in connection with this judgment. In the event any such amount is received from

any employee, Defendants shall immediately remit such amount to the United States Department

of Labor at the Philadelphia, PA address set forth above.

       It is further ORDERED, ADJUDGED and DECREED that each party shall bear its own

fees and other expenses incurred by such party in connection with any stage of this proceeding.

            June 11
Dated: ________________, 2019

                                             /s/ William K. Sessions III
                                             ________________________________

                                             United States District Judge




                                                5
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 6 of 9
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 7 of 9
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 8 of 9
Case 2:19-cv-00099-wks Document 3 Filed 06/11/19 Page 9 of 9
